Citation Nr: 1135527	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematous (SLE).

2.  Entitlement to service connection for nephritis, to include as secondary to SLE.

3.  Entitlement to service connection for a chronic skin disorder, to include as secondary to SLE.  

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for a left hip condition, to include as secondary to a right hip condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990, from August 1990 to June 1991, and from March 1992 to May 1992, including honorable service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

In June 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing at the Montgomery RO.  A transcript is of record.  

The issues of entitlement to service connection for a chronic skin disorder and bilateral hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has SLE that is reasonably related to her active service.

3.  The Veteran has membranous lupus nephritis secondary to her SLE.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for SLE have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for nephritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronicity in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first diagnosed after discharge, when all the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a Veteran who has served 90 days or more on active service during a period of war or after December 31, 1946, certain chronic diseases, such as SLE, are presumed to have been incurred in service if manifest to a compensable degree of 10 percent or more within one year of service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Effective October 10, 2006, the regulations also provide for the award of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

When there is an approximate balance of positive and negative evidence regarding the merits of initial material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran essentially contends that the onset of her symptoms related to SLE occurred while on active duty.  Namely, she noted joint aches and pain, as well as fatigue-especially while serving in the Persian Gulf.  She maintains that these symptoms have continued, albeit in varying degrees, from the time of discharge from active duty to the present.  

Service treatment records (STRs) are devoid of any diagnosis related to lupus.  She was seen for complaints of a groin strain, but that healed without incident.  The Veteran was first treated for symptoms associated with lupus in the early-2000s.  She is currently diagnosed as having SLE and membranous lupus nephritis.  

In July 2005, the Veteran underwent a General Medical VA examination, and her lupus and nephritis diagnoses were confirmed.  The examiner noted that the Veteran's early SLE was developing while she was in the military, and she had renal insufficiency secondary to the SLE.  The examiner provided no rationale for his opinion, and it is unclear whether he reviewed her claims file prior to offering his opinion.  

In a June 2007 letter from the Veteran's treating physician, he indicated that it was possible that the Veteran's SLE began in the 1990-1991 timeframe and "smoldered along with only moderate symptoms until flaring up" in 2000-2001.  He noted that she developed renal disease in 2002, and in an January 2003 biopsy, she had membranous lupus nephritis of a pronounced nature.  The physician indicated that this implied significant chronicity to her lupus.  

Further, statements have been received from the Veteran's colleagues in service.  These statements note that the Veteran complained of fatigue and painful joints during service in the Southwest Asia.  There were also statements received from the Veteran's family members indicating that she had no health problems when she enlisted into the military, but once she returned, her health went downhill.  

In August 2011, another letter was submitted by the Veteran's treating physician.  He indicated that medical literature suggests that SLE is caused by a combination of genetic predispositions and exposure to various environmental triggers.  The combination of these two triggers a person's immune system to cause clinical symptoms.  The physician noted the Veteran's history of the onset of aches and pains while service in Southwest Asia, and how she was housed near a refuse dump with prolonged exposure to fumes and debris in that area.  The physician indicated that it was impossible to state with certainty that her exposures in service caused her SLE.  He, however, noted that there was a real possibility that her exposures in Southwest Asia triggered her SLE.  In so opining, he cited recent medical literature noting environmental triggers could cause lupus.  Although he did not use these words exactly, the physician essentially opined that it was at least as likely as not that the Veteran's lupus was triggered by, inter alia, exposure to contaminants in service.  There is no competent clinical evidence to the contrary.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise with respect to her claim of service connection for SLE and secondary nephritis.  The June 2005 General Medical Examination was inadequate and the June 2007 letter from the Veteran's treating physician was speculative in nature, but the Board finds the August 2011 opinion to be competent, credible, and probative in finding that the Veteran's SLE is at least as likely as not related to her military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board recognizes that she was first diagnosed as having SLE in the early-2000s-nearly 10 years following discharge from active duty military service, but notes that the Veteran has provided competent and credible testimony that she had similar symptoms in service and since.  

Ultimately, this places the evidence at least in equipoise.  Therefore, with resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports her claim for service connection for SLE.  38 U.S.C.A. § 5107(b).  Service connection is also warranted for membranous lupus nephritis, which has been noted to have been caused by her SLE.  See 38 C.F.R. § 3.310.


ORDER

Service connection for SLE is granted.

Service connection for nephritis is granted.  



REMAND

Upon preliminary review of the evidence of record, and in light of the findings above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for a chronic skin disorder and bilateral hip disability.

Chronic Skin Disorder

The Veteran essentially contends that she had a skin rash in service, and has experienced one since.  She is certainly competent to so state.  Additionally, of record are statements from the Veteran's colleagues in service, as well as family members, recalling her returning from Southwest Asia with a skin rash.  

During the Veteran's June 2011 hearing, she testified to having itchiness and rashes on her skin.  She indicated that she has sought treatment for her skin problems as recently as within the past couple years.  It appears, however, that any records related to skin problems have not yet been associated with the claims file.  Finally, the Veteran has not been afforded a VA examination in conjunction with her service connection claim for a skin disorder.  The Veteran has competently reported that she had skin problems during service and it has persisted since.  Alternatively, she contends that her skin problems are secondary to her now service-connected SLE.  Nevertheless, the Veteran should be afforded a VA examination to determine whether she has a current disorder of the skin attributable to her period of active duty or secondary to a service-connected disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hip Disability

In a March 2009 rating decision, the RO denied service connection for a bilateral hip disability.  In October 2009, the Veteran appealed that decision, and a Statement of the Case (SOC) was issued in April 2011.  That same month, the Veteran filed some documents and a statement indicating her continued disagreement with the denial of service connection for a bilateral hip condition.  This issue was not certified on appeal at the time of the June 2011 hearing, nor has the Veteran indicated whether she wishes to have a hearing before a member of the Board in regards to this issue.  The Board finds that the Veteran's April 2011 statement constitutes a valid substantive appeal.  Thus, upon remand, the Veteran should be asked whether she wishes a hearing before the Board prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether she wishes to appear and testify at a hearing before the BVA regarding her claim of service connection for a bilateral hip condition.  Perform any development deemed necessary.  

2.  Obtain any outstanding treatment records associated with the Veteran's claimed skin disorder.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of her skin disorder.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render opinions as to whether it at least as likely as not that the Veteran's service-connected SLE caused her claimed skin disorder, and an opinion as to whether it is at least as likely as not that the Veteran's service-connected SLE aggravated her claimed skin disorder.

The examiner should provide a rationale for all opinions given.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, when the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


